September15, 2010 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Patrick Gilmore, Accounting Branch Chief Dear Mr.Gilmore: We have received your letter of September14, 2010 regarding your review of our Form 10-K for our fiscal year ended March31, 2010, File No. 000-29174. We are in the process of preparing a response to your letter. As we informed Ms.Jaime John on September15, 2010, we respectfully inform you that we will reply to you on or before October8, 2010. Thank you for your consideration. If you have any questions regarding this request, please contact me at 510-713-4656. Sincerely, /s/Tom Kaweski Tom Kaweski Associate General Counsel cc. Jaime John, Staff Accountant, Division of Corporation Finance, SEC Erik K. Bardman, Senior Vice President, Finance and Chief Financial Officer, Logitech International S.A. Steven V. Bernard, Wilson Sonsini Goodrich& Rosati P.C.
